Citation Nr: 1525926	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied the claim in question.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has hearing loss as a result of exposure to acoustic trauma while serving as a helicopter repairman on active duty.  The Veteran's DD-214 confirms that this was his military occupational specialty (MOS).  Alternatively, the Veteran's representative stated in the April 2014 brief that the Veteran experienced acoustic trauma "associated with combat" while serving in Vietnam.  

The Veteran underwent a VA compensation examination in February 2013.  After a thorough examination, the examiner eventually opined that the Veteran's current hearing loss was less likely than not caused by noise exposure during his military service.  As part of his rationale, the examiner noted that the Veteran's in-service audiological testing indicated hearing sensitivity within normal limits.  He also stated that there was no significant threshold shift in hearing sensitivity at any of the test frequencies for either ear.  Because of this, he continued, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) did not apply.  

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

Thus, there need not be a threshold shift in the Veteran's in-service hearing acuity; service connection may be granted if there is sufficient evidence to demonstrate a relationship between active duty service and the current hearing loss disability.  The Veteran has competently reported exposure to acoustic trauma while working as a helicopter repairman on active duty.  The examiner did not address the Veteran's lay statements when rendering his opinion; therefore it is inadequate and the claim must be remanded for an addendum.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the February 2013 VA examiner for an addendum opinion on the etiology of the Veteran's bilateral hearing loss.  The examiner should review the entire claims file, including a copy of this remand, and indicate such review occurred.  The examiner must address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's currently-diagnosed hearing loss originated during active service, originated within one year of service discharge, or is otherwise related to active service.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner must specifically address the Veteran's competent lay statements concerning his constant exposure to acoustic trauma while working as a helicopter repairman that lasted "12 to 14 hours per day."  

The examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




